Citation Nr: 0217178	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  99-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a temporary total rating for a period of 
convalescence pursuant to 38 C.F.R. § 4.30 following an 
October 2000 right below-the-knee amputation.

(The issue of entitlement to an increased rating for 
residuals of shell fragment wound of the left eye will be 
the subject of a later decision by the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board on appeal from a November 
2000 rating decision by the RO that denied entitlement to a 
temporary total rating for a period of convalescence 
pursuant to 38 C.F.R. § 4.30 following an October 2000 right 
below-the-knee amputation.  The veteran was notified of the 
denial by a letter in December 2000.  The veteran testified 
at a hearing before a member of the Board in September 2002.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for residuals of a 
shell fragment wound of the left eye pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When the 
additional evidentiary development is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing any response from the veteran, the 
Board will prepare a separate decision addressing the issue.

At his hearing before a member of the Board in September 
2002, the veteran raised the issues of entitlement to 
service connection for cancer of the lung and neck.  At the 
hearing, the veteran pointed to his nose, lip, ear, and 
shoulder, implying that he had had cancer or other 
disability affecting those parts of his body.  These issues 
have not yet been addressed by the RO and are consequently 
referred to the RO for appropriate action.  


FINDING OF FACT

Surgical amputation performed in October 2000 was not 
required for a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating for 
convalescence following right below-the-knee amputation in 
October 2000 are not met.  38 C.F.R. § 4.30 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he is entitled to a temporary total 
rating for a period of convalescence after an October 2000 
right below-the-knee amputation.

A total disability rating (100 percent) will be assigned if 
treatment of a service-connected disability resulted in:  
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2002).

The salient point to be made about the above-noted 
requirements for receiving a temporary total rating under 
38 C.F.R. § 4.30 is that hospitalization or treatment must 
be for service-connected disability.  In the veteran's case, 
the record indicates that service connection has been 
established for residuals of shell fragment wounds of the 
right foot and left eye.  Consequently, a temporary total 
rating under 38 C.F.R. § 4.30 may be assigned if treatment 
was for one of these disabilities.  

The pertinent evidence of record includes a VA hospital 
discharge summary which shows that the veteran was 
hospitalized from October 3, 2000 to October 11, 2000.  It 
was noted that the veteran had peripheral vascular disease, 
with a history of superficial femoral vein deep vein 
thrombosis and pulmonary embolism.  The veteran was not a 
revascularization candidate and was therefore admitted to 
the hospital for a right below-the-knee amputation with a 
possible above knee amputation.  The record shows that a 
right below-the-knee amputation was performed and the 
veteran recovered uneventfully.

This case turns on whether the veteran's treatment was for a 
service-connected disability.  In this regard, the Board 
finds that the evidence of record is clear that the October 
2000 right below-the-knee amputation was performed because 
of the peripheral vascular disease and because the veteran 
was not a candidate for revascularization.  The peripheral 
vascular disease was not a condition for which service 
connection has been established.  Service connection for 
amputation of the right leg secondary to service-connected 
residuals of a shell fragment wound of the right foot has 
been denied by the RO and has not been appealed for review 
by the Board.  

Accordingly, because service connection is not in effect for 
either peripheral vascular disease or amputation of the 
right leg, a temporary total rating based on treatment for 
right below-the-knee amputation requiring convalescence is 
not available and the appeal on this issue must be denied.  
In short, because the regulation requires that treatment be 
for service-connected disability, there is no legal basis 
upon which the benefit can be granted.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In adjudicating the veteran's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
A discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") 
and adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  
First, the VCAA imposed obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information 
necessary to complete the application.  The purpose of the 
first notice is to advise the claimant of any information, 
or any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
In this case, the veteran's application is complete.  There 
is no outstanding information required, such as proof of 
service, type of benefit sought, or status of the veteran, 
to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be obtained 
by the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b) (2002) 
details the procedures by which VA will carry out its duty 
to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This 
is evidenced by the rating action of November 2000; a 
statement of the case issued in November 2001; and a 
supplemental statement of the case issued in April 2002, 
which informed him of the applicable law and regulations.  
The veteran was notified in a April 2001 letter of the 
changes brought about by the VCAA and of the evidence 
necessary to substantiate the claim, and he was given the 
opportunity to submit additional evidence.  Specifically, 
the RO notified the veteran of the development of his claim, 
the type of evidence needed to prove his claim, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  The 
VCAA sets forth several duties for VA in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002)).  In September 2001, the veteran 
provided testimony before a member of the Board in support 
of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran with respect to his claim.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contentions, other than that 
already requested of him.  There is no indication in the 
record that there is evidence that could be secured that 
would alter in the least the record upon which this appeal 
turns, at least at this point in time.  After a review of 
the evidence, the Board is not aware of any such evidence 
and concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis, 
6 Vet. App. at 430 (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, further development of the case and 
further expending of VA's resources are not warranted.  


ORDER

Entitlement to a temporary total rating for a period of 
convalescence pursuant to 38 C.F.R. § 4.30 following an 
October 2000 right below-the-knee amputation is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

